Citation Nr: 0721156	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-36 309	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a right eye disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to July 
1990.  The veteran also served 1 year, 10 months, and 14 days 
prior to April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran testified at a video conference hearing before 
the undersigned Acting Veterans Law Judge (VLJ) in November 
2005.  The veteran's case was remanded to the Appeals 
Management Center (AMC) for additional development in January 
2006.  The case is again before the Board for appellate 
review.


FINDING OF FACT

The veteran has presbyopia unrelated to any injury in 
service; presbyopia is not a disease or injury for which VA 
compensation benefits may be awarded as refractive errors of 
the eyes are congenital or developmental defects.  


CONCLUSION OF LAW

Presbyopia was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.303, 4.9 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he has vision problems due to an 
injury in service in which he was struck in the face with a 
softball.  

Associated with the claims file are the veteran's service 
medical records (SMRs).  In March 1974 the veteran was seen 
for a right eye injury.  He was noted to have a laceration of 
the right lower lid.  Fundoscopic examination was noted to be 
okay.  The veteran's vision was noted to be okay and 
examination of the eyes revealed that the pupils were equal, 
round, and reactive to light and accommodation.  The veteran 
was treated with two stitches.  In April 1989 the veteran was 
seen for a possible broken nose.  He was noted to have been 
hit by a baseball on the tip of the nose.  An x-ray of the 
nose revealed that the veteran's nose was fractured with a 
septal deviation to the left.  In June 1989 the veteran 
reported difficulty breathing.  He said one month prior he 
broke his nose playing softball.  He was again noted to have 
a septal deviation to the left with a septal spur.  The 
veteran was noted to have normal eye and opthalmoscopic 
examinations on examinations dated in May 1973, June 1978, 
May 1979, January 1980, September 1983, February 1984, April 
1985, and on the April 1990 separation examination.  

Associated with the claims file are VA outpatient treatment 
reports dated from March 1991 to October 2004.  In April 2001 
the veteran reported difficulty reading for one year.  He 
reported that he wore reading glasses.  In September 2001 the 
veteran reported episodes of blurry vision and a burning 
sensation.  The examiner diagnosed the veteran as a diabetic 
without eye sequelae following an eye examination.   

Private treatment reports from Northeast Physical Therapy, A. 
Molina, M.D., and O Cajas, M.D., were negative for any 
treatment for an eye disability.  

The veteran was afforded a VA general medical examination in 
January 1991.  He did not report any complaints related to 
any eye disorder.  Examination of the eyes revealed that the 
pupils were equal, round, and reactive to light and 
accommodation.  The fundoscopic examination was within normal 
limits.  

The veteran was afforded a VA general medical examination in 
October 1992.  He did not report any complaints related to an 
eye disorder.  Examination of the eyes revealed that the 
pupils were equal, round, and reactive to light and 
accommodation.  The fundoscopic examination was within normal 
limits.  

The veteran was afforded a VA eye examination in April 1999.  
He reported blurred vision and problems with his near vision 
in both eyes without glasses for one year.  Following an eye 
examination the veteran with diagnosed with refractive error.  
The examiner reported that the veteran was informed that his 
visual symptoms were the result of uncompensated refractive 
error.  A new prescription was recommended.   

The veteran was afforded a VA eye examination in September 
2002.  The examiner noted that the veteran reported problems 
focusing on objects at a distance but mostly near.  The 
veteran reported an injury to his right eye which he said is 
his dominant eye.  Following an eye examination the veteran 
with diagnosed with refractive error.  The examiner reported 
that the veteran was informed that his visual symptoms were 
the result of uncompensated refractive error.  A new 
prescription was recommended.   

The veteran testified at a video conference hearing in 
November 2005.  He testified that while he was in service in 
Korea in 1988 or 1989 he was involved in a softball game.  He 
said a fly ball went into left field where he was fielding 
and the ball landed in his right eye socket between the nose 
area and the cheek bone and caused a fracture of the eye ball 
socket and his septum.  He said he was treated for the nose 
fracture and bleeding at an emergency clinic.  He said he 
began to lose his ability to focus a few years ago.  He said 
he could not focus when he looked out binoculars.  He said he 
also could not focus when watching a three dimensional movie.  
He said he went to both VA and private doctors who said he 
was okay or that he had astigmatism.  He said he determined 
that there was a deviation between his ability to focus with 
his right and left eye.  He testified that he began seeing 
floaters after his injury.  The veteran said that the doctors 
who he saw had not addressed his contention that his vision 
problems were related to his injury in service.  

The veteran was afforded a VA eye examination in June 2006.  
He reported that he was hit with a softball while in service 
in 1988.  He said that he believes that he has vision 
problems due to this injury.  The veteran said he uses 
reading glasses.  He said he is unable to focus both eyes 
together.  The examiner reviewed the claims file and noted 
that the veteran had a lid laceration to his right eye 
requiring two stitches in March 1974.  He also noted that the 
veteran had a history of a broken nose in April 1989 with no 
mention of any ocular injury.  Examination of the veteran's 
eyes revealed a diagnosis of prebyopia, the inability to 
focus near.  Extraocular movements were full in both eyes, 
visual fields were full to confrontation in both eyes, and 
the pupils were equal, round, and reactive to light with a 
negative afferent papillary defect.  A slit lamp examination 
was performed and the lids and lashes were clean on both 
eyes.  The conjunctivae and cornea were clear in both eyes.  
The irrides were normal and the anterior chambers were quiet 
and deep in both eyes.  No lenticular opacities were 
identified in either eye.  The macula, vessels, optic nerve 
head, and periphery were within normal limits in both eyes.  
The examiner diagnosed the veteran with presbyopia unrelated 
to the veteran's history of ocular injury.  The examiner 
noted that there is no confirmation of an orbital fracture 
but he said even with an orbital fracture, the veteran's 
visual problems were not explained.  The veteran had normal 
vision in both eyes.  The examiner opined that the veteran's 
complaints coincide with his asymmetric refractive error and 
his inability to see clearly out of both eyes at the same 
time was due to not having prescription glasses.  He 
concluded that presbyopia, the inability to focus at near, is 
a normal aging phenomenon and not a disease.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 
and Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and not disease or injury within the 
meaning of applicable legislation.  38 C.F.R. §§ 3.303, 4.9.  
In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia, presbyopia, and astigmatism, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303, 4.9.  
Thus, VA regulations specifically prohibit service connection 
for refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service 
connection may not be granted for defects of congenital, 
developmental or familial origin, unless the defect was 
subject to a superimposed disease or injury).

In this case the veteran's service medical records reveal 
that the veteran broke his nose while in service in April 
1989.  However, there is no evidence that the veteran's 
broken nose with a deviated septum caused any chronic right 
eye disorder.  The veteran was noted to have had normal eye 
and ophthalmoscopic examinations at his April 1990 separation 
examination.  VA examinations dated in January 1991 and 
October 1992 revealed normal eye examinations.  VA 
examinations dated in April 1999 and September 2002 revealed 
diagnoses of refractive error.  The June 2006 VA examiner 
diagnosed the veteran with presbyopia unrelated to the 
veteran's history of ocular injury.  The examiner noted that 
there was no confirmation of an orbital fracture but he said 
even with an orbital fracture, the veteran's visual problems 
were not explained.  The veteran had normal vision in both 
eyes.  The examiner opined that the veteran's complaints 
coincided with his asymmetric refractive error and his 
inability to see clearly out of both eyes at the same time 
was due to not having prescription glasses.  He concluded 
that presbyopia, the inability to focus at near, is a normal 
aging phenomenon and not a disease.  As noted above, 
presbyopia is a congenital or developmental defect and, 
without evidence of a superimposed disease or injury during 
service, the veteran is not entitled to service connection 
based on in-service incurrence or aggravation.  Consequently, 
service connection is not warranted.  

The Board notes that the veteran has alleged that his vision 
problems are related to his in-service injury to his nose.  
While the veteran is capable of providing information 
regarding the current condition of his right eye, as a 
layperson, he is not qualified to offer medical opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a right eye disability.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002 and Supp. 2006); 38 C.F.R. § 3.102 
(2006).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp.2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran was notified of the evidence/information required 
to substantiate his claim for service connection in a letter 
dated in April 2003, the date he filed his claim for service 
connection.  The veteran was sent follow-up letters dated in 
January 2006 and June 2006 and an undated letter was sent 
following the April 2003 letter but prior to the 2006 
letters.  Through these letters and the statement of the case 
and supplemental statements of the case the veteran was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disability and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, the 
veteran was told of the criteria used to award disability 
ratings and the criteria for assigning an effective date in 
the December 2006 supplemental statement of the case.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, private treatment reports, 
and VA treatment reports.  The veteran was afforded several 
VA examinations.  The veteran has not alleged that there is 
any outstanding evidence that would support his contentions.  
The Board is not aware of any outstanding evidence.  
Therefore, the Board finds that the VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)-(e) (2006).  


ORDER

Entitlement to service connection for a right eye disability 
is denied.  



____________________________________________
J.A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


